Case 1:17-cr-00069-RDB Document 191 Filed 01/10/19 Page 1 o_f 2
Case 1:17-cr-00069-RDB Document 190-1 Filed 01/09/19 Page 1 of 2

as :z_§:“ ssi s-‘j* §

$.»ii:;”i;",il,r: i,i:' . -' muii. ;\z"i ’.,i

IN THE UNITED STATES DISTRICT COUR;[; gm m gm i@. gu
FOR THE DISTRICT OF MARYLAND L*ii§

Defendant.

UNITED srA'rEs oF AMERICA * t
*

v. : CRIMINAL NGHRDB-ia-oomiiif li_‘""
HARoLD T. MARTIN, 111 :
*
*

s\'
ink*#nk**

ORDER GRANTING CONTINUANCE AND EXCLUSION OF TIME
PURSUANT TO 18 U._S.C. 8 3161§h}[7[

Upon consideration of the government’s consent Motion for Continuance and Exclusion
of Time Pursuant to 18 U.S.C. § 316](h)(7), the Court makes the following findings:

l. On February 8, 2017, a federal grand jury in the District of Maryland returned an
indictment charging the defendant with twenty counts of willful retention of national defense
information, in violation of 21 U.S.C. § 793(e). The Defendant had his initial appearance and
arraignment on February 14, 2017. The Defendant is detained pending trial.

2. On July 3, 2018, the Court entered an order scheduling a two-week jury trial in this
matter to commence June 17, 2019.

3. All time from the Indictment through the January 9, 2019, has previously been
excluded from calculation pursuant to prior orders of the Court under 18 U.S.C. § 3161(h)(7)(A),
or by operation of 18 U.S.C. § 316](h)(l)(D) due to motions pending before the Court.

4. The parties Submit that the ends of justice will be served by a reasonable
continuance of the original speedy trial date and that a continuance outweighs the interests of the
defendant and of the public in a speedy trial. The grounds for a reasonable continuance include

(l) the need for additional time for the parties to brief issues pursuant to CIPA, and for the Court

Case 1:17-cr-00069-RDB Document 191 Filed 01/10/19 Page 2 of 2
Case 1:17-cr-00069-RDB Document 190-1 Filed 01/09/19 Page 2 of 2

to rule on any such motions; (2) the need to allow time for the defendant’s counsel to review l
discovery; and (3) the need to allow time for the defendant’s counsel to prepare for the scheduled
jury trial. n

5. For these reasons, the parties have requested that this Court exclude the time
between April 15, 2018, 2017, and January 9, 2019, pursuant to 18 U.S.C. §3161(11)(7), in
computing the time within which trial must commence under the Speedy Trial Act.

6. Having reviewed the government’s consent Motion, the Court concludes that,
pursuant to 18 U.S.C. § 3161(h), the ends of justice are best served by excluding the time period
from April lS, 20l8, through June 17, 2019, from the Speedy Trial clock, and that the ends of
justice do here outweigh the interest of the public and defendant in a speedy trial.

WHEREFORE, in the interests of the defendants and the interests of the public, it is this

4\4~
l 0 day ofJanuary, 2019, HEREBY oRDEREI) than

 

All time from April 15, 2018, through June 17, 2019, is excluded from the 70-day period

within which the case would otherwise proceed to trial under the Speedy Trial Act.

M,QM

Richard D. Bennett
United States District Judge

